DETAILED ACTION
This Office Action is in response to the amendment filed January 26, 2021. Claims 1-11 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1-11 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received January 26, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose a controller programmed to vary each of a first area of the synthesized image occupied by the rear image and a second area of the synthesized image occupied by the rear side image on the basis of a distance between the first vehicle and a second vehicle that exists at the rear of the first vehicle. This language corresponds to the newly amended language of claims 1 and 7. 
Applicant’s arguments have been considered, however, they are directed to newly amended language, which is addressed below. See the rejection below for how new prior art reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0248288 (“Oba”) in view of J.P. Patent Publication No. 2006-338566A (“Kubotani”).
With respect to claim 1, Oba discloses the invention substantially as claimed, including 
An image display apparatus (see Figs. 17-18, 27, item 166, ¶¶70-71, describing a display panel for displaying rear and side images captured by a vehicle) comprising:
a controller that is programmed to synthesize a rear image and a rear side image to generate a synthesized image, wherein the rear image is captured by a rear imager that is configured to image a rear area located at the rear of a first vehicle and the rear side image is captured by a rear side imager that is configured to image a rear side area located at the rear and the side of the first vehicle (see Figs. 3, 15-16, 27, 29, items 11-13, 165, 220, ¶¶70-71, 95-100, 110, 250, 366-368, 410-411, 599, 604-605, describing an image generating unit which may be embodied by a CPU executing a software program stored in ROM, i.e., a controller, that integrates/synthesizes rear and side images to generate an integrated/synthesized image, where the rear image is captured by a rear cameras (e.g., 11) located at a rear of the first vehicle and the rear side images are captured by rear side cameras (e.g., 12, 13, 14, 15) that image the rear side area located at the rear and the side of the first vehicle); and
a display that is configured to display the synthesized image (see ¶¶110, 369, describing a display for displaying the integrated, i.e., synthesized, image),
the controller being programmed to vary each of a first area of the synthesized image occupied by the rear image and a second area of the synthesized image occupied by the rear side image …, when the controller generates the synthesized image (see citations and arguments with respect to elements above describing the controller/CPU programmed with software, i.e., a controller that may be programmed, and Figs. 17-18, ¶¶271-273, 278, 282-284, describing that the controller may vary the L rear side, R rear side, and rear image areas may be variable – expanded and reduced (to become larger or smaller) based on the state of the driver, i.e., the controller may vary each of a first area of the synthesized image occupied by the rear image and a second area of the synthesized image occupied by the rear side image when the controller generates the synthesized image).
Oba does not explicitly disclose that the views are varied on the basis of a distance between the first vehicle and a second vehicle that exists at the rear of the first vehicle.
However, in the same field of endeavor, Kubotani discloses that it was known to vary potentially overlapping image areas of a synthesized image based on the distance between the vehicle capturing the images and a vehicle to the rear of the vehicle capturing the images:
the controller being programmed to vary [image areas] on the basis of a distance between the first vehicle and a second vehicle that exists at the rear of the first vehicle (see Figs. 5-6, 9, items D1, D2, G1, G2, ¶¶3, 5, 8, 11, 21, 23, describing that it was known to detect the distance between the vehicle capturing images and a following vehicle, i.e., between the first vehicle and a second vehicle that exists at the rear of the first vehicle, and trim the images captured based on that distance, i.e., vary image areas on the basis of the distance, to avoid overlapping).
Kubotani discloses the benefits of such trimming based on distance (see citations above, describing that this ensures that where a following vehicle is at a further distance, so that multiple cameras may capture the entire vehicle, the images are cropped such that duplicate vehicles are not shown). At the time of filing, one of ordinary skill would have been familiar with vehicle cameras and displays and the capture of images of following vehicles, as well as the importance in vehicle viewing systems to provide drivers with an accurate portrayal of the scene existing behind the vehicle, and have understood that, as evidenced by Kubotani, trimming images according to such a distance in order to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for varying the image areas of Oba’s cameras on the basis of a distance between the first and second vehicles in the imaging and display system of Oba as taught by Kubotani.
With respect to claim 2, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 1. Oba/ Kubotani additionally discloses: 
wherein the controller is programmed to vary the first area so that a horizontal size of the first area becomes larger as the distance becomes shorter (see citations and arguments with respect to claim 1 above describing the controller being programmed to vary the first area to become larger or smaller and Kubotani Figs. 5-6, 9, ¶¶5, 22-23, describing that as the distance becomes larger, the images may be trimmed more and as the distance becomes shorter, the images may be trimmed less, i.e., the horizontal size becomes larger).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 1. Oba/Kubotani additionally discloses:
wherein the controller is programmed to vary the first area so that a horizontal size of the first area when the distance is shorter than a predetermined first threshold value is larger than the horizontal size of the first area when the distance is longer than the first threshold value (see citations and arguments with respect to claim 1 above describing the controller being programmed to vary the first area to become larger or smaller and Kubotani Figs. 5-6, 9, ¶¶5, 22-23, describing that as the distance becomes larger, the images may be trimmed more and as the distance becomes shorter, the images may be trimmed less, i.e., varying the horizontal size of the first area to be larger when the distance is shorter and smaller when the distance is longer; see also the threshold point P, at which image information overlaps and that where the distance to the following vehicle is greater than the distance to P (Dp), then the horizontal size is cropped and when the distance becomes less, the horizontal size is not cropped (becomes larger)).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 6, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 1. Oba/Kubotani additionally discloses:  
wherein the controller is programmed to:
synthesize a first image part, which is at least a part of the rear image, and a second image part, which is at least a part of the rear side image, to generate the synthesized image; and
vary each of a range corresponding to the first image part in the rear image and a range corresponding to the second image part in the rear side image on the basis of at least one of a velocity and the distance, when the controller generates the synthesized image (see citations and arguments with claims 1-3 above describing that the controller synthesizes the first (rear) image part and the second (side) image part to generate a synthesized image and that both image ranges (sizes) may be varied based on distance when the controller generates the synthesized image).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 1. Oba/Kubotani additionally discloses:
An image display apparatus (see citations and arguments with respect to corresponding element of claim 1 above) comprising:
a controller that is programmed to synthesize a first image part, which is at least a part of a rear image, and a second image part, which is at least a part of a rear side image, to generate a synthesized image, wherein the rear image is captured by a rear imager that is configured to image a rear area located at the rear of a first vehicle and the rear side image is captured by a rear side imager that is configured to image a rear side area located at the rear and the side of the first vehicle (see citations and arguments with respect to corresponding element of claim 1 above); and
a display that is configured to display the synthesized image (see citations and arguments with respect to corresponding element of claim 1 above),
the controller being programmed to vary each of a first range corresponding to the first image part in the rear image and a second range corresponding to the second image part in the rear side image on the basis of at least one of a velocity of the first vehicle and a distance between the first vehicle and a second vehicle that exists at the rear of the first vehicle, when the controller generates the synthesized image (see citations and arguments with respect to corresponding element of claim 1 above, describing that the controller varies a field of view of the rear and side image parts of the synthesized image on the basis of a distance between the first and second vehicle that exists at the rear of the vehicle).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 7. Oba/Kubotani additionally discloses:   
wherein the controller is programmed to vary the first range so that the first range becomes larger as the distance becomes shorter (see citations and arguments with respect to corresponding element of claims 1 and 2 above, including the controller being programmed to vary the first area (in horizontal size), i.e., first range, of an image part so that it becomes larger, i.e., increases, when the distance becomes shorter).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 7. Oba/Kubotani additionally discloses:    
wherein the controller is programmed to vary the first range so that the first range when the distance is shorter than a predetermined first threshold value is larger than the first range when the distance is longer than the first threshold value (see citations and arguments with respect to corresponding element of claims 1 and 3 above, including the controller being programmed to vary the first area (in horizontal size), i.e., first range, of an image part so that the first range becomes larger when the distance becomes shorter than a threshold than when the distance is longer than the threshold).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
Claim Rejections - 35 USC § 103
Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Kubotani and further in view of U.S. Patent Publication No. 2020/0186755 (“Miyagaki”).
With respect to claim 4, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 1. Oba/Kubotani additionally discloses:
wherein the controller is programmed to vary the first area so that a horizontal size of the first area becomes larger … (see citations and arguments with respect to corresponding element of claim 1 above, including varying the horizontal sizes of the rear and side image parts that make up the synthesized image).
Oba/Kubotani does not explicitly disclose the horizontal size of the first area becomes larger as a velocity of the first vehicle becomes lower.
However, in the same field of endeavor, Miyagaki discloses that it was known to increase the horizontal size of an image area when the velocity becomes lower (see Figs. 5A-5C, 6, items X1, X2, X3, S104, S102, S105, S108, ¶¶33, 48, 55, 57, 66-71, 73-77, describing that it was known to sense the vehicle speed and crop or not crop the image based on that vehicle speed, e.g., such that the horizontal size of the image increases when the velocity is lower and the horizontal size of the image decreases when the velocity is higher).
At the time of filing, one of ordinary skill would have been familiar with vehicle cameras and displays and the capture of images of following vehicles, as well as the importance in vehicle viewing systems to provide drivers with images that increase awareness  and visibility, and have understood 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for altering camera the area of an image based on speed thresholds such that the area becomes larger where a velocity becomes lower the area becomes smaller where velocity becomes higher in the imaging and display system of Oba/Kubotani as taught by Miyagaki.
With respect to claim 5, Oba discloses the invention substantially as claimed. As detailed above, Obain view of Kubotani discloses each and every element of independent claim 1 and Oba in view of Kubotani and further in view of Miyagaki discloses each and every element of dependent claim 4, the combination of which is incorporated herein. Oba/Kubotani/Miyagaki additionally discloses:  
wherein the controller is programmed to vary the first area so that a horizontal size of the first area when a velocity is lower than a predetermined second threshold value is larger than the horizontal size of the first area when the velocity is higher than the second threshold value (see citations and arguments with respect to claim 4 above, describing that the controller varies the first area so that a horizontal size of the first area is larger as the velocity of the vehicle becomes lower and Miyagaki ¶¶59, 66, 70, 77, 79, describing that the horizontal size and whether/how much is cropped from it depends on the comparison of the velocity to a predetermined threshold).
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 5.
With respect to claim 10, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 7 and Oba in view of Kubotani and Miyagaki discloses each and every element of dependent claim 4, the combination of which is incorporated herein. Oba/Kubotani/Miyagaki additionally discloses:
wherein the controller is programmed to vary the first range so that the first range becomes larger as the velocity becomes lower (see citations and arguments with respect to corresponding element of claims 7 and 4 above).
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 10.
With respect to claim 11, Oba discloses the invention substantially as claimed. As detailed above, Oba in view of Kubotani discloses each and every element of independent claim 7 and Oba in view of Kubotani and Miyagaki discloses each and every element of dependent claim 4, the combination of which is incorporated herein. Oba/Kubotani/Miyagaki additionally discloses:
wherein the controller is programmed to vary the first range so that the first range when the velocity is lower than a predetermined second threshold value is larger than the first range when the velocity is higher than the second threshold value (see citations and arguments with respect to claims 7 and 5 above).
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481